Title: To Thomas Jefferson from John Davis, 1 April 1805
From: Davis, John
To: Jefferson, Thomas


                  
                     Sir,
                     April 1, 1805
                  
                  
                      I take the liberty to send you my second pamphlet. I shall be enabled the middle of this month to send you Captain Smith & the Princess Pocahontas. My Notice of it is so popular in Virginia that, even from Williamsburgh, there have been sent me the names of 50 Subscribers.
                  
                      I believe I shall be favoured by the “Philosophical Society” of this City with the transcript of a Manuscript intitiled “The Genealogy of Pocahontas”: This together with Captain Smith’s Letters to Queen Anne (confirming my story) will form a good appendix, and be 
                  Confirmations strong as proofs of holy writ.
                  I am, Sir, with profound respect, Your extremely obliged, & most obedient Servant, 
                  
                     John Davis 
                     
                  
               